Case 1:20-cv-03962-LJL Document 82-4 Filed 09/21/20 Page 1 of 4




          EXHIBITD
           Case 1:20-cv-03962-LJL Document 82-4 Filed 09/21/20 Page 2 of 4



  From:    Illinois Department of Employment Security noreply@illinois.gov
Subject:   Notification from IDES
  Date:    May 21, 2020 at 3:21:21 PM
     To:   Alexander Cabot



                                      IDES
                                      IUINOIS OEPARTMEN
                                       EMPlOYMfNl
                                                            OF
                                                     IECU ITY


 May 21, 2020

 Dear Alexander Cabot:

 A limited data access issue recently occurred within the new Pandemic Unemployment
 Assistance (PUA) system. An analysis found that one PUA claimant was able to inadvertently
 access personal information of a limited number of other PUA claimants when logged into the
 system last week. That same claimant reported the issue and within an hour, it was corrected to
 prevent any future unauthorized access.

 The information viewed by this one person may have included your name, social security
 number, and street address associated with your PUA claim. Immediately upon learning of this
 issue, Deloitte Consulting LLP (Deloitte), the vendor who built and maintains the PUA portal
 for IDES, began an investigation and stopped any further unauthorized access of claimants'
 personal information.

 Based upon that investigation, there is no indication that your personal information was
 improperly used or is likely to be misused.

 Out of an abundance of caution, Deloitte is offering you the option of enrolling in 12 months of
 free credit monitoring. A one-year membership of Experian 's® IdentityWorks5M identity
 protection service is available to you, at no cost. Attached to this email is a flyer from Experian
 IdentityWorks5M describing the service and providing detailed instructions.

 To enroll online for the Experian IdentityWorks5M credit monitoring service, you can go to the
 Experian site using the link below. You will be instructed how to initiate the online
 membership and will need to provide your personal information requested for enrollment. You
 will also be asked to provide the code listed below to reflect the pre-paid purchase of the credit
 monit01ing service. If you prefer, you can enroll on the phone by speaking with the Experian
 Customer Care team at 877.890.9332. Please provide engagement number -as proof
 of eligibility for the Experian credit monitoring services.

 You will have untilAuwJ 30, 2Q20, to activate this membership, which will then continue for
         Case 1:20-cv-03962-LJL Document 82-4 Filed 09/21/20 Page 3 of 4




12 full months from the date of activation.

Code and link:

   • Pre-paid Code:
   • Link: httP-s://www.exP-erianidworks.com/3bcredit

In addition, federal law entitles everyone to one free credit report per year from each of the
three main credit bureaus, and you can obtain information regarding fraud alerts and security
freezes from them:

Equifax (800) 525-6285
P.O. Box 740241
Atlanta GA 30374
www.eguifax.com

Experian (888) 397-3742
P.O. Box 2104
Allen, TX 75013
www.exP-enan.com

TransUnion (800) 680-7289
P.O. Box 2000
Chester, PA 19022
www.tuc.com

Finally, to find out more about protecting personal information, visit the Illinois Attorney
General's webpage at www.illinoisattorne):'.general.gov and/or the Federal Trade Commission:

Federal Trade Commission, (202) 326-2222
Bureau of Consumer Protection
Federal Trade Commission
600 Penns lvania Ave NW
Washington, DC 20580
httP-s:/ /www.ftc.gov

We apologize for any concerns or inconvenience that this incident has caused. Please be
assured that we take very seriously our responsibility to safeguard the personal information you
             Case 1:20-cv-03962-LJL Document 82-4 Filed 09/21/20 Page 4 of 4




entrust to our care, and deeply regret that this incident occurred.



     Experian ldentltyWorks                M - Credit      3 a - PCQdurt dncdpllon and eocallroenc 1owug1ons from £15PCciao
     Toh Ip protect your de lty, you are b I off red a one-year memb rs p of Exp · n's• ldentityWor M. This
     pro uc provides you with id ntlty de ·on and resolution of Iden lty theft. To cti e yo r membe hip d start
     monltorl your personaJ ormatlon please follow the steps below:

              •    Ensu.r that you nrol by: u st 30, 2020 (Your�                                               da e.)
              •    Vdit the E.Jq,erian ldentityWortcs website to enroU:                                        orks com[3bcredit
              •    Provide you.r activation code: This Is your unlque                                           all

     If you h- questions about the pro ct, need ;assistance with identity restoration or ould r e Ml alternative to ll'nrolllng
      n Exp rian ldent· yWor'lts o Ii e, p e .se contact Exper n's customer care team at 877.890.9332 by August 30, 2020. Be
     prepared to pn,vld ,_ga ement number- as proof o e le lty fur th identity restoration services by
     Experian.


                   ADDmONAL DETAILS REGARDI G YOUR 12-MO TH EXPERIAN IDENTITTWORICS MEMBERSHIP:

     A credit card Is not required fore rollment In Experta.n Iden "tyWorks.

     You can contact Experian immediately regarding any fraud Issues, and have access to the following eatures once you
     enroll in Experian ldentityWons:

         •     Experian aedlt report at signup: See what infonnation Is asscx:ia ed with your credit file. Dally credit reports
               are available for online members only.•
          • Credit Monitorin� Actively monitors Experian, Equifax and Transun·on files for indicators of fraud.
          • Identity Restoration: Identity Restoralion speclaJists are immediately availabl to help you address credit and
               non-<:redit related fraud.
          • Experian ldentityWons EtrtendCARETN: You receive the same hlgh-tevel of Identity Restoratlo support even
               after your Experian ldentityWorks membership has expired.
          • Upto $1 Ml n ldentitylheft Insurance••: Provides COY r e for certain costs and unauthorized ectronlc
               fund transfers.
     • 0/JliM rwmbus I� digmfe ID        for odditionol ports qllflft�ly           �-
     •• 1""       ty � r1JSW1Mu Is IH!dffwnlfffl 11111d admlnist.iYnl e,., Amuialrl Br>nhn Aniwancr Compa,iy of rtoritlQ, an Au.,,nnt a,mpmy. /itNv
     refu to th� aaual �fart� can tfonJ. ond ocft,Jfons aJ �e Cowla�may nor� owr.ilable in aD'JuriJdialons.

     If you believe th     was fraudulent use of your Information and wou d like to disruss how you m.av be able to resoave
     those iss es, please rnch out to an Experian agent at 877.890.9332. If, after discussing yours· ua ion with an agent, It is
     determ ed that Identity Restoratlon wpport Is needed, then an Experian Identity Restoration agent is ava ab e to wort
     with you to investigate and re.solve each i ciden of fraud that occurred (including, as appropriate, helping you ith
     contacting credit granters to dispute charges and dose accounts; assisting you in placing a freeze on your aedi file ith
     th t e major ae ·t bur aus; nd assisting you with cont cting o mm nt                des to h Ip restore you identity to Its
     proper mnditio ).

     Please note tha this ldentlty Resto ions pport is available toyo1J for one year from the date oft is letter and does not
     requ re any action on your part at this time. The Terms and Conditions for this offer are located at
           . xoerl nlD orls.com/restorat,on. You will also find self-hep tips and Information about identity protection at
